DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed April 6, 2022 is acknowledged and has been entered.  Claims 2, 4, 5, 29, 34, 36, 60, 62, 132, 137, and 140-145 have been canceled.  Claims 1, 3, 27, 28, 37, and 43 have been amended.  Claims 247-254 have been added.

2.	As before noted Applicant elected the species of the invention in which the cancer is a cancer that has homologous recombination repair deficiency/homologous repair deficiency (HRD) and the immune checkpoint inhibitor is an agent that inhibits PD-1 signaling.

3.	Claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 are pending in the application and are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed April 6, 2022 has been considered.  An initialed copy is enclosed.

Restriction/Election
5.	As before noted, the restriction and election requirement set forth in the Office action mailed August 9, 2021 has been withdrawn in part so as to rejoin the elected species of the invention and any of the species of the invention that are taught by the prior art and used as the basis of the rejections of the claims under 35 U.S.C. § 102, which follow (e.g., ovarian cancer; lung cancer or more particularly non-small cell lung cancer (NSCLC)).  In addition the restriction and election requirement has been withdrawn in part so as to rejoin the elected species of the invention in which the immune checkpoint inhibitor is an inhibitor of PD-1 and the species of the invention in which the immune checkpoint inhibitor is an inhibitor of any of CTLA-4, LAG-3, TIGIT, IDO, and CSF-1R. 

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2018/013021), namely January 9, 2018.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed December 15, 2021.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 250, 251, and 254 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
(a)	Claims 250 and 254 recite “TSR-042” in parentheses.  How is the recitation supposed to limit the claimed subject matter, if at all?  Is the recitation merely parenthetical or perhaps exemplary of the sequence of an anti-PD-1 antibody comprising a heavy chain comprising SEQ ID NO: 13 and a light chain comprising SEQ ID NO: 14?  In this instance because it cannot be ascertained how the recitation is intended to limit the claimed subject matter, it is submitted that the claims fail to delineate the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirement set forth under 35 U.S.C. § 112(b).   
(b)	Claims 250, 251, and 254 use of the designations “nivolumab”, “pembrolizumab”, “TSR-042”, “tislelizumab”, “cemiplimab”, and “camrelizumab” as the sole means of identifying the particular anti-PD-1 antibodies that must be administered to the subject in practicing the claimed invention.  The use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies1 (e.g., biosimilars2 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  For example, there is a defucosylated biosimilar version of “nivolumab”, which is produced in CHO cells that deficient for fucosylation.3  
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
Alternatively, if preferable, Applicant might obviate this issue by clearly stating for the record that the particular antibodies that are to be used as in accordance with the instant claims are antibodies identified by registry numbers (e.g., CAS Registry Numbers or FDA Unique Ingredient Identifier (UNII)).4  For example, if the antibody referred to by the claims using the designation nivolumab is regarded as and is to be understood to be the same antibody identified by CAS RN: 946414-94-4 and/or FDA UNII: 31YO63LBSN, then, if Applicant were to state for the record that this is the case, the identity of the antibody will be established and this issue with respect to the identity of the antibody referred to by the claims using the designation catumaxomab will be resolved.    
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention5.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claim 253 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
Claims 253 was added by the amendment filed April 6, 2022.  Claim 253, which depends from claim 252, which depends from claim 250, is drawn to a method of treating lung cancer in a human subject, said method comprising administering an anti-TIM-3 antibody comprising a heavy chain variable domain comprising SEQ ID NO: 1 and a light chain variable domain comprising SEQ ID NO: 2 and an anti-PD-1 antibody, wherein the subject is further administered a chemotherapeutic agent or more particularly docetaxel.  The specification mentions “docetaxel” only once and only then in describing a particular patient treated for metastatic leiomyosarcoma with metastases to lung and kidney.  This disclosure fails to describe the claimed invention, namely a method according to claim 252, wherein the human subject is further treated with docetaxel.  Rather it only describes the administration of three doses of TSR-022 to a single patient having leiomyosarcoma who had received gemcitabine and docetaxel for 5 months before entering the study.  Accordingly it is submitted that the addition of claim 253 has introduced new concepts that are adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a). 

12.	Claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At page 10 of the amendment filed December 15, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating cancer in a human subject that is responsive to TIM-3 inhibition, said method comprising administering to the subject an antibody comprising a heavy chain variable domain comprising SEQ ID NO: 1 and a light chain variable domain comprising SEQ ID NO: 2.  Only in the case of the invention according to claims 250-254 is the method practiced by co-administering to the subject an anti-PD-1 antibody selected from an antibody comprising a heavy chain variable domain comprising SEQ ID NO: 13 and a light chain variable domain comprising SEQ ID NO: 14, nivolumab,  pembrolizumab, tislelizumab, cemiplimab, and camrelizumab; otherwise the anti-TIM-3 antibody is used alone or in combination with one or more cancer treatments selected from surgical resection of a tumor, radiotherapy, chemotherapy, immunotherapy, anti-angiogenic therapy, and anti-inflammatory therary (claim 130).  
However, as previously noted, the specification only describes the use of a combination of an anti-PD-1 antibody designated TSR-042 and the anti-human TIM-3 antibody TSR-022 to slow tumor growth in experimental animals (see, e.g., Figure 2).  Thus, there is no factual evidence supporting the assertion that the claimed invention is effectively used to prevent the occurrence (or “delay the onset” or “reduce the incidence”)6 of the cancer in a human subject and moreover the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.
Then, too, as also previously explained, the description of the use of the combination of the administration of an anti-TIM-3 antibody comprising a heavy chain variable domain comprising SEQ ID NO: 1 and a light chain variable domain comprising SEQ ID NO: 2 and the anti-PD-1 antibody TSR-042 (or an antibody comprising a heavy chain variable domain comprising SEQ ID NO: 13 and a light chain variable domain comprising SEQ ID NO: 14) is not sufficient to describe the claimed invention, which is effective to prevent or treat any given type of cancer in a human subject (patient), wherein the method comprises administering only the anti-TIM-3 antibody and not the combination of the anti-TIM-3 antibody and the anti-PD-1 antibody.  In fact, it appears that the basis of the invention is Applicant’s discovery as depicted, for example, in Figure 1 that TIM-3 dampens the anti-tumor effect of PD-L1/PD-1 blockade, which provided the rationale for treating cancer using a combination of an antibody that blocks binding of PD-1 to PD-L1, as well as an antibody that binds to TIM-3 to block its activity.  In addition, it is aptly noted that the according to the disclosure the combination of the anti-PD-1 antibody and the anti-TIM-3 antibody was found to be more effective than either antibody alone (see, e.g., paragraph [00370]).  Not disclosed however is the effectiveness of the anti-TIM-3 antibody alone, when used to treat any given type of cancer in human subjects (patients);7 and perhaps the anti-TIM-3 antibody alone is not always effective or only marginally effective, but the point is that according to the disclosure the combination of the anti-PD-1 antibody and the anti-TIM-3 antibody was found to be more effective than either antibody alone.  At any rate, it is submitted that it cannot be predicted whether any given type of cancer in a human subject (patient) is effectively treated using the claimed invention; and most likely some types of cancer will be effectively treated, whereas others will not.  The claims recite the cancer is “responsive to T Cell Immunogobulin and Mucin Protein 3 (TIM-3) inhibition”, but which ones are these?  Moreover, which types of cancer in humans are not going to be found responsive to treatment using either the disclosed anti-TIM-3 antibody alone or the combination of the anti-TIM-3 antibody and an anti-PD-1 antibody such as TSR-042?  Again one cannot predict which types of cancer will or will not be effectively treated using the claimed invention.  Therefore, it stands to reason then that the different types of cancer that are treatable using the claimed invention must be identified empirically.8  Moreover it also stands to reason that the claims merely bid one skilled in the art to finish the inventive process by determining which types of cancer in human subjects are those that are effectively treated using the claimed invention.  
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
Here Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this case, as mentioned above, it appears that the specification only describes the use of a combination of an anti-PD-1 antibody designated TSR-042 and the anti-human TIM-3 antibody TSR-022 to slow tumor growth in experimental animals.  Not described is the claimed method by which the disclosed anti-TIM-3 antibody is used alone or claimed method by which a combination of the anti-TIM-3 antibody and an anti-PD-1 antibody such as TSR-042 is used to treat any given type of cancer in a human subject. 
	Accordingly Applicant is duly reminded that a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Here, given the fact that the specification only actually describes with any of the requisite clarity and particularity, the use of a combination of an anti-PD-1 antibody designated TSR-042 and the anti-human TIM-3 antibody TSR-022 to slow tumor growth in experimental animals, it seems much of the inventive work would be left for subsequent inventors to complete.   
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity which types of cancer are “responsive to [TIM-3] inhibition” and are effectively treated using either the disclosed anti-TIM-3 antibody alone or the combination of the anti-TIM-3 antibody and an anti-PD-1 antibody such as TSR-042.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
At best, given the disclosure, it might only seem obvious to treat a given type of cancer tumor in a human subject using the claimed invention by either administering to the subject the disclosed anti-TIM-3 antibody alone or a combination of the anti-TIM-3 antibody and an anti-PD-1 antibody such as TSR-042, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

13.	Claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using a method for treating cancer in a human subject, said method comprising administering to a human subject having said cancer a combination of an anti-human TIM-1 antibody of isotype IgG4 comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 21, 22, and 23 or more particularly a heavy chain variable domain comprising SEQ ID NO: 1 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 24, 25, and 26 or more particularly a light chain variable domain comprising SEQ ID NO: 2 and an anti-human PD-1 antibody of the isotype IgG4 comprising a heavy chain variable domain comprising the amino acid sequences of SEQ ID NO: 13 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 14, as well as being enabling for using any method encompassed by the claims, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	At page 10 of the amendment filed December 15, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice9), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that the administration of an anti-TIM-3 antibody comprising a heavy chain variable domain comprising SEQ ID NO: 1 and a light chain variable domain comprising SEQ ID NO: 2 is effective to prevent or treat any given type of cancer in a human subject (patient) and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Turning to another issue, claims 250-254 are drawn to particular antibodies, namely any of the anti-PD-1 antibodies designated “nivolumab”, “pembrolizumab”, “TSR-042”, “tislelizumab”, “cemiplimab”, and “camrelizumab”.  It is however unclear if these particular antibodies or cell lines (e.g., hybridomas) that produce antibodies having the exact structural and chemical identity of the antibodies to which the claims refer are known and publicly available or can be reproducibly isolated without undue experimentation.  In general, it is submitted that without a commercial source from which the antibody may be freely acquired for use or without access to a cell line producing one or the other antibody to which the claims refer, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make the antibody such that it may be used in practicing the claimed invention.  Therefore, in each case, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Notably, exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.  
Here Applicant is reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  Here, Applicant has not made of record any of the facts and circumstances surrounding the access to any of the recited antibodies.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant was perhaps able to obtain the antibodies in question from whichever sources prior to the filing date of the application does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.
Nevertheless, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing.10  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a)  (see 37 C.F.R. §§ 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 C.F.R. §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC §§ 102 and/or 103
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1, 3, 27, 28, 37, 43, 126, 130, 247-252, and 254 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by U.S. Patent Application Publication No. 20200164084-A1. 
As noted above, because claims 1, 3, 27, 28, 37, 43, 126, 130, 247-252, and 254 stand rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure the claims do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed. As explained in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2018/013021), namely January 9, 2018 and therefore U.S. Patent Application Publication No. 20170190777-A1, which was published on July 6, 2017, is prior art under 35 U.S.C. 102(a)(1).
	U.S. Patent Application Publication No. 20200164084-A1 (Cortez et al.) teaches a method for treating cancer (e.g., ovarian cancer; lung cancer or more particularly non-small cell lung cancer) in a human subject, said method comprising administering to the subject an effective amount of a combination of therapeutic agents that include, in particular, the anti-human TIM-3 antibody TSR-022 and the anti-human PD-1 antibody TSR-042; see entire document (e.g., paragraphs [0032], [0320], [0363], [1113], and [1172]).  Cortez et al. teaches each of the anti-human TIM-3 antibody and the anti-PD-1 antibody is administered to the subject by injection (e.g., subcutaneously or intravenously) at a dose (e.g., a flat dose) of about 100 mg to 600 mg see, e.g., paragraph [0325]).  Cortez et al. teaches the dosing schedule (e.g., flat dosing schedule) can vary from e.g., once a week to once every 2, 3, 4, 5, or 6 weeks, but as examples Cortez et al. teaches the anti-PD-1 antibody molecule is administered at a dose from about 300 mg to 500 mg once every three weeks or once every four weeks or at a dose of about 300 mg or 500 mg once every three weeks or at a dose of about 200 mg to 500 mg once every four weeks (see, e.g., paragraph [0325]).  Cortez et al. teaches the method further comprises administering additional checkpoint inhibitor (e.g., inhibitors of CTLA-4, LAG-3, TIGIT, and IDO); see, e.g., paragraph [1107]).  Cortez et al. teaches the method comprises administering additional therapeutic agents such as chemotherapeutic agents or angiogenesis inhibitors (see, e.g., paragraphs [0007], [0074], and [1192]).  Cortez et al. teaches the method comprises administering additional therapeutic modalities such as chemotherapy (see, e.g., paragraph [0326]) and/or surgical removal of tumor cells and/or radiotherapy (see, e.g., paragraph [1207]).  Cortez et al. teaches the combination therapy provides “synergistic” anticancer effects (i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately) (see, e.g., paragraph [1065]). 
	If, arguendo, Cortez et al. does not expressly teach the exact same doses and/or schedules that are specified by the instant claims, it is aptly noted that in general the claims are not limited to any one particular agent, dose, or schedule.  In light of such permissible variance, it is apparent that at the very least the doses and schedules that are used in practicing claimed invention may vary substantially.  As it is recognized that the process that is disclosed by the prior art may also vary, depending, for example, upon the particular agent that is selected for use, Applicant is duly reminded that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Thus, it is submitted that if the disclosure by Cortez et al. does not clearly anticipate the claimed invention, it nevertheless would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to determine the most appropriate doses and schedules, again depending upon which agent is selected for use, so as to practice the disclosed process of treating the condition as effectively as possible.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to optimize the effectiveness of the treatment.
It is therefore submitted that the method taught by the prior art, if not materially and manipulatively indistinguishable from the claimed invention, would have rendered the claimed invention obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention.

19.	Claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170190777-A1 in view of U.S. Patent Application Publication No. 20190276533-A1.   
As noted above, because claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 stand rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure the claims do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed. As explained in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2018/013021), namely January 9, 2018 and therefore U.S. Patent Application Publication No. 20170190777-A1, which was published on July 6, 2017, is prior art under 35 U.S.C. 102(a)(1).
	U.S. Patent Application Publication No. 20170190777-A1 (Sabatos-Peyton et al.) teaches treating cancer (e.g., ovarian cancer; lung cancer or more particularly non-small cell lung cancer (NSCLC)) in human patients by administering to an anti-human TIM-3 antibody that inhibits binding of TIM-3 to one or more ligands thereof to stimulate an anticancer immune response in the patient resulting in a reduction or inhibition of the growth of tumors in the patient; see entire document (e.g., paragraphs [0006] and [0116]).  Sabatos-Peyton et al. teaches dosages of the anti-TIM-3 antibody molecule should be determined by a skilled artisan but suggests the antibody be administered by injection (e.g., subcutaneously or intravenously) at a dose of about 1 to 30 mg/kg, e.g., about 5 to 25 mg/kg, about 10 to 20 mg/kg, about 1 to 5 mg/kg, or about 3 mg/kg (see, e.g., paragraph [0134]).  Sabatos-Peyton et al. teaches the dosing schedule may vary but suggests that the antibody may be administered, e.g., once a week to once every 2, 3, or 4 weeks (e.g., at a dose from about 10 to 20 mg/kg every other week) (see, e.g., paragraph [0134]).  Sabatos-Peyton et al. teaches the antibody is used in combination with another immune checkpoint inhibitor such as one that specifically binds to human PD-1 (see, e.g., paragraph [0115]) or inhibitors of any of immune CTLA-4, LAG-3, TIGIT, IDO, and CSF-1R (see, e.g., paragraphs [0069], [0156], and [0170]).  In addition, Sabatos-Peyton et al. teaches the anti-TIM-3 antibody is used in combination with other therapeutic agents such as PARP inhibitors (e.g., veliparib) and docetaxel (see, e.g., paragraphs [0557] and  [0579]).  Furthermore, Sabatos-Peyton et al. teaches the anti-TIM-3 antibody is used in combination with other more conventional treatment modalities such as surgical resection of tumors, chemotherapy, immunotherapy, and targeted radiotherapy (see, e.g., paragraphs [0139], [0155], and [0571]).  More specifically, and just as an example, Sabatos-Peyton et al. teaches the anti-TIM-3 antibody is administered to the patient in combination with an inhibitor of angiogenesis such as lenalidomide (see, e.g., paragraph [0581]).  Sabatos-Peyton et al. teaches blockade of TIM-3 (partially alone and additively or synergistically in combination with PD-1 pathway blockade) has shown anti-tumor efficacy in several preclinical cancer models (see, e.g., paragraph [0222]).  Sabatos-Peyton et al. teaches other combination therapies comprising blockade of TIM-3 produce synergistic anticancer effects (see, e.g., paragraph [0549]).  Sabatos-Peyton et al. teaches the anti-PD-1 antibody is nivolumab or pembrolizumab (see, e.g., paragraph [0555]).   Sabatos-Peyton et al. teaches dosages of the anti-PD-1 antibody should be determined by a skilled artisan but suggests the antibody be administered by injection (e.g., subcutaneously or intravenously) at a dose of about 0.1 to 30 mg/kg (see, e.g., paragraph [0457]-[0460]).  Once again, Sabatos-Peyton et al. teaches the dosing schedule may vary but suggests that therapeutic antibodies may be administered, e.g., once a week to once every 2, 3, or 4 weeks (see, e.g., paragraphs [0134], [0547], and [0604]).  
	Sabatos-Peyton et al. does not teach the use of an anti-TIM-3 antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2.
This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 20190276533-A1.
U.S. Patent Application Publication No. 20190276533-A1 (Zhang et al.) teaches an anti-human TIM-3 antibody comprising a heavy chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 1 as set forth by the instant application and a light chain variable domain comprising an amino acid sequence that is identical to SEQ ID NO: 2 as set forth by the instant application; see entire document (e.g., the abstract; SEQ ID NOs: 42 and 43).  Zhang et al. teaches the antibody is used to treat a variety of different types of cancer including, for example, lung cancer or more particularly non-small cell lung cancer (NSCLC) or ovarian cancer; see, e.g., paragraph [0094].  Using a mouse xenograft cancer model of  Zhang et al. teaches the antibody is used synergistically in combination with an anti-PD-1 antibody to treat cancer; see paragraph [0038] and Example 15.  Zhang et al. teaches the antibodies are used in combination with other anticancer therapeutics and treatment modalities (e.g., chemotherapy, radiotherapy, or immunotherapy); see, e.g., paragraph [0034].
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Sabatos-Peyton et al. to treat cancer (e.g., NSCLC) by administering to a human patient suffering from the disease a combination of the anti-human TIM-3 antibody that inhibits binding of TIM-3 to one or more ligands thereof to stimulate an anticancer immune response in the patient, an anti-human PD-1 antibody that blocks binding of PD-1 to its ligands, and a chemotherapeutic agent or more particularly docetaxel.  This is because Sabatos-Peyton et al. teaches the disclosed method is effectively used to treat cancer in combination with chemotherapeutic agents such as docetaxel, but moreover this is because Zhang et al. teaches the combination of the disclosed anti-TIM-3 antibody and the anti-PD-1 antibody are used synergistically to treat cancer effectively with chemotherapy, as well as other anticancer treatment modalities (e.g., surgical resection of tumors) to more effectively treat the disease.  One ordinarily skilled in the art would have been motivated to do so in order to more effectively treat the disease in the patient. 
Neither Sabatos-Peyton et al. nor Zhang et al. appear to expressly teaches the administration of a flat dose of the anti-TIM-3 antibody of 300 mg and/or the administration of a flat dose of the anti-PD-1 antibody of 500 mg, but even so it is submitted that if a given cancer patient were to weigh about 60 kilograms, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Sabatos-Peyton et al. using the anti-human TIM-3 antibody described by Zhang et al. by administering to the patient a flat of 300 mg dose of the anti-TIM-3 antibody and a flat dose of 500 mg of the anti-PD-1 antibody.  This is because Sabatos-Peyton et al. teaches, for example, that the anti-TIM-3 antibody is administered to the patient at a dose of about 5 mg/kg (i.e., a dose of 300 mg) once every 3 weeks and that the anti-PD-1 antibody is administered to the patient at a dose of about 8.33 mg/kg (i.e., a dose of about 500 mg) once every 3 weeks. 
Even then it is again aptly that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Thus, it is submitted that it would have been prima facie obvious to practice the claimed invention using a treatment regimen comprising administering the recited flat doses of the anti-TIM-3 antibody and the anti-PD-1 antibody, so as to determine how the method should be practiced as effectively as possible.  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to optimize the effectiveness of the treatment.

20.	Claims 1 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170190777-A1 in view of U.S. Patent Application Publication No. 20190276533-A1, as applied to claims 1, 3, 27, 28, 37, 43, 126, 130, and 247-254 above, and further in view of Bell et al. (Cancer Genome Atlas Research Network) (Nature. 2011 Jun 29; 474 (7353): 609-15).
Claims 1 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170190777-A1 in view of.
	The claims are herein drawn to the method according to claim 1, wherein the cancer is ovarian cancer characterized as having a homologous repair deficiency/homologous repair deficiency (HRD).  
	U.S. Patent Application Publication No. 20170190777-A1 (Sabatos-Peyton et al.) teaches that which is set forth in the above rejection but does not expressly teach treating a cancer (e.g., ovarian cancer) that has homologous repair deficiency/homologous repair deficiency (HRD).
	This deficiency is remedied by the teachings of Bell et al. (Cancer Genome Atlas Research Network).
	Bell et al. (Cancer Genome Atlas Research Network) teaches an integrated genomic analysis of ovarian cancer specimens and reports that homologous recombination was defective in about half of the tumors analyzed; see entire document (e.g., the abstract).  Moreover, Bell et al. (Cancer Genome Atlas Research Network) teaches ovarian cancer cells with mutated or methylated BRCA1 or mutated BRCA2 have defective homologous recombination and are highly responsive to PARP inhibitors (see, e.g., page 612).  Bell et al. (Cancer Genome Atlas Research Network) teaches since it appears that homologous recombination defects may be present in approximately half of all ovarian cases provides a rationale for the use of PARP inhibitors targeting tumors with these homologous-recombination-related aberrations (see, e.g., page 612). 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Sabatos-Peyton et al. to treat ovarian cancer exhibiting defective homologous recombination by administering to a human ovarian cancer patient a combination of the anti-human TIM-3 antibody that inhibits binding of TIM-3 to one or more ligands thereof to stimulate an anticancer immune response in the patient and an inhibitor of human PARP.  This is because Sabatos-Peyton et al. teaches the disclosed method is effectively used to treat ovarian cancer and Bell et al. (Cancer Genome Atlas Research Network) teaches ovarian cancer cells with defective homologous recombination are highly responsive to PARP inhibitors.  One ordinarily skilled in the art would have been motivated to do so in order to more effectively treat the disease in the patient. 

Conclusion
21.	No claim is allowed.

22.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Each of U.S. Patent Nos. 10981990, 10508149, and 10472419 teaches treating cancer by administering to a person having cancer an effective amount of an antibody that specifically binds to TIM-3 and blocks binding of TIM-3 to ligands thereof so as to stimulate anticancer immune responses in the person.
	Newly cited, Anderson (Cancer Immunol. Res. 2014; 2 (5): 393-8) teaches the combination of PD-1 and TIM-3 blockade therapy provide synergistic antitumor effects. 
	Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94) teaches combined targeting of the Tim-3 and PD-1 pathways is more effective in controlling tumor growth than targeting either pathway alone.
	Liu et al. (J. Immunother. 2016 May; 39 (4): 171-80) teaches targeting PD-1 and Tim-3 pathways to enhance the effectiveness of antitumor vaccines, where anti-TIM-3 antibody therapy alone only resulted in modest suppression of regulatory T cell (Treg) expansion.
	Although not prior art, Sun et al. (J. Immunother. Cancer. 2020 May; 8 (1): e000294; pp. 1-12) teaches dual but not single PD-1 or TIM-3 blockade enhances oncolytic virotherapy used to treat lung cancer.

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	




slr
July 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is immediately evident given the disclosure in paragraph [00101] that tislelizumab is also referred to using the designation BGB-A317, cemiplimab  is also known as REGN2810, and camrelizumab may be referred to as HR-301210.  In addition, it appears that “TSR-042” is variously known by the designation “PD1-FL” (see, e.g., paragraphs [00104] and [00251]).
        
        2 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/. 
        
        3 See, e.g., https://www.invivogen.com/anti-hpd1-higg1fut. 
        4 Applicant is advised that, per M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing. However, it is also noted that M.P.E.P. § 2404.01 states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
        5 See M.P.E.P. § 2172 (II).
        6 See, e.g., the disclosure in paragraph [00174], which defines the term “treating” as referring to any administration of a therapy that partially or completely delays onset of a particular disease or reduces the incidence of the disease, such that the subject treated may be an individual who does not exhibit signs of the disease.  So, given this disclosure, and especially since claims 1, 247, 250, and 254 do not recite a limitation requiring the subject to have the cancer that is to be treated, the claims are once again broadly but reasonably construed as being drawn to a method of preventing cancer in a human subject.  This position is supported by the disclosure in paragraph [00271]: in some embodiments of the disclosed invention, “an anti-TIM-3 antibody agent can be administered in combination with other agents for the treatment or prevention of the diseases disclosed herein (e.g., cancer).”  See also the disclosure in paragraph [00314].  It is only according to claim 3, as presently amended, that the subject is a subject having a cancer.
        
        7 Possibly additional experiments are contemplated to determine the effectiveness of the anti-TIM-3 antibody alone (see Example 3), but it appears that it is only shown that the administration of three doses of TSR-022 to a single patient having leiomyosarcoma that progressed despite prior treatments with gemcitabine and docetaxel for 5 months before entering the study was found effective to reduce tumor burden (see paragraph [00384] and Figure 9).  It cannot be presumed a priori that just because the tumor volume in a single leiomyosarcoma patient treated using three 10mg/kg doses of TSR-022 decreased, any given type of cancer in a human subject will be effectively treated (or prevented) using the antibody or a combination of the anti-TIM-3 antibody and an anti-PD-1 antibody.  The success that was achieved in treating this one patient with leiomyosarcoma may be anecdotal and it remains to be determined if the treatment is effectively used to treat other types of cancer. 
        
        8 Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  Here, it cannot be presumed a priori that just because a combination of an anti-TIM-3 antibody and an anti-PD-1 antibody provided a beneficial antitumor effect in an animal model of lung cancer the same combination or the anti-TIM-3 antibody alone will be found to be effective to treat any given type of cancer in a human. 
        9 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        10 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”